DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no. CN201811394520.X filed in China on 11/20/2018. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.

Response to Amendment
The amendments filed on August 31, 2022 have been entered.
Claims 1, and 4 have been amended.
Claims 610 have been cancelled.
Claim 11 has been added.

Response to Arguments
Applicant’s arguments filed on August 31, 2022 have been fully considered but not persuasive.

Applicant’s first argument:

    PNG
    media_image1.png
    836
    729
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    672
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    802
    690
    media_image3.png
    Greyscale



Examiner’s response to applicant’s first argument:
Examiner respectfully disagrees. Applicant argues that 112(b) rejection should be withdrawn, however the applicant has not provided a limit of the variables F and C in claim 3. These variables have open range which would make the limits of inequalities go to infinity. Therefore, the 112 rejection on claim 3 is maintained. 
In regards to claim 4, applicant argues that the formulas introduced in claim 4 are well known in the art as mentioned in the link provided by the applicant, however examiner checked the site provided, all variable and parameters utilized in the mathematical formulas are well defined. The parameters/variables introduced in the claim 4 are not defined and one with an ordinary skilled in the art will not be able to understand what these variables entail. Therefore, examiner maintains 112 rejection on claim 4.
In regards to claim 5, applicant argues that the formulas introduced in claim 5 are well known in the art as mentioned in the link provided by the applicant, however examiner checked the site provided, all variable and parameters utilized in the mathematical formulas are well defined. The parameters/variables introduced in the claim 5 are not defined and one with an ordinary skilled in the art will not be able to understand what these variables entail. Therefore, examiner maintains 112 rejection on claim 5.

Applicant’s second argument:

    PNG
    media_image4.png
    508
    700
    media_image4.png
    Greyscale

Examiner’s response to applicant’s second argument:
Examiner respectfully disagrees. Applicant argues that the new subject matter “the maximum round-trip time (RTT) corresponding to the first request content being preset for the first request content” in traduced in claim 1 is not disclosed by XU and Benchaita without providing additional details in the claim, however as presented below a new reference (“Joe”, US 20140164584 A1) teach this subject matter, Joe teaches the maximum round-trip time (RTT) corresponding to the first request content being preset for the first request content ([0014, 0095] the system may generate a routing table. The routing table may specify, for a particular set of state variable values (e.g., time, bandwidth, quality of service, etc.) for the CDNs, a list of ranked CDNs that may provide the content with the least/most latency, the highest/lowest cost, the maximum/minimum bandwidth, the least/most number of errors, etc., as well as paths/routes to the CDNs, The CDN routing table may specify, for particular state variable values (e.g., time, bandwidth, quality of service, etc.), which CDN 102 is likely to provide the best/worst latency, the highest/lowest cost, the maximum/minimum bandwidth, the least number of errors, etc., as well as a path to the CDN){Examiner interprets Most latency is the maximum round trip}



Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV
Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3, the claim recites the terms “            
                
                    
                        ∀
                         
                        c
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        C
                    
                
            
        ” ,             
                
                    
                        ∀
                         
                        f
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        F
                    
                
            
         and             
                ∈
                
                    
                        1,2
                        ,
                        …
                        ,
                        F
                    
                
            
        There is insufficient antecedent basis for this limitation in the claim. C and F make the claim indefinite as there is no limit defined in the inequalities. It is not clear from the claims and the specification what these variables entail. Examiner interprets these variables and functions as presented in the 103 rejection below. 


Regarding claim 4, the claim recites the terms “U(t+1), Z(t+1), H(t+1), U(t), Z(t), E{} and H(t)”. There is insufficient antecedent basis for this limitation in the claim. It is not clear from the claims and the specification what these variables entail. Examiner interprets these variables and functions as presented in the 103 rejection below.  

Regarding claim 5, the claim recites the terms “O(t), delta, V, E, r(t,f)”. There is insufficient antecedent basis for this limitation in the claim. It is not clear from the claims and the specification what these variables entail. Examiner interprets these variables as F(t) as presented in the 103 rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 4, the claim recites the terms “U(t+1), Z(t+1), H(t+1), U(t), Z(t), E{} and H(t)”. It is not clear from the claims and the specification what these variables entail. One with the ordinary skilled in the art would not understand the meaning of these variables. Examiner interprets these variables and functions as presented in the 103 rejection below. 


Regarding claim 5, the claim recites the terms “O(t), delta, V, E, r(t,f)”. It is not clear from the claims and the specification what these variables entail. It is not clear from the claims and the specification what these variables entail. One with the ordinary skilled in the art would not understand the meaning of these variables. Examiner interprets these variables and functions as presented in the 103 rejection below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, and 11 are rejected under 35 U.S.C. 103 as being un-patentable by XU et al. (“XU”, US 20140181226 A1) hereinafter XU, in view of Benchaita et al. (“Benchaita”, IEEE Stability and Optimization of DNS based Request Redirection in CDNs 01/2016) hereinafter Benchaita, and further view of Joe et al. (“Joe”, US 20140164584 A1) hereinafter Joe.

Regarding claim 1, XU teaches a method for determining a forwarding port in an information centric network (Abstract Content Centric Network)([0040] Fig. 1), comprising: 
determining an interest table item corresponding to a first request content in a pending interest table ([0092-0098] Fig. 11, PIT and FIP, Receive Normal Interest Message), wherein the interest table item is configured to store port information of a received interest packet corresponding to the first request content ([0070-0071] Fig. 7 faces are port information)([0068-0070] Fig. 6); 
creating a request queue corresponding to the first request content according to the port information stored in the interest table item ([0092-0098] Fig. 11, PIT and FIP, create entry in PIT, determine FIP destination) ([0070-0071] Fig. 7 faces are port information)([0068-0070] Fig. 6);
determining a maximum round-trip time (RTT) corresponding to the first request content ([0013]  congestion impact field indicating a relative time taken to receive the content from a corresponding destination in response to the interest message, receiving a first interest message, and forwarding the first interest message to at least one destination node determined by taking into account the congestion impact field.)([0092-0098] Fig. 11, Determine FIP destination whose congestion is greater than threshold) {Examiner interprets threshold as a maximum RTT as disclosed in }, 
determining a forwarding port to the first request content ([0092-0098] Fig. 11, PIT and FIP, create entry in PIT, determine FIP destination) ([0070-0071] Fig. 7 faces are port information) ([0068-0070] Fig. 6) ([0092-0098] Fig. 11, Determine FIP destination);

XU does not explicitly teach constructing a reward function according to the maximum RTT; constructing an optimization problem according to the reward function, the request queue and the maximum RTT; and performing a calculation on the optimization problem according to a Lyapunov function to obtain a Lyapunov drift, and according to the Lyapunov drift, however
Benchaita teaches constructing a reward function according to the maximum RTT ([page 4 sections 3.3, 3.4][page 5 left column ] objective function The objective function is incorporated as a reward function); 
constructing an optimization problem according to the reward function, the request queue and the maximum RTT ([page 1] Optimization algorithm)([page 2] develops our proposed request routing model that is based on the introduction of routing tables. Section 3 details the design of the new request routing algorithm that offers both stability and optimization.) ([page 4 sections 3.3, 3.4][page 5 left column ] objective function The objective function is incorporated as a reward function, Parameter V to emphasize the type of optimization process)([Page 6] Fig. 3 the delivery time optimization); and 
performing a calculation on the optimization problem according to a Lyapunov function to obtain a Lyapunov drift ([Pages 4-5 , section 3.4] Following the Lyapunov optimization theory, we define the Lyapunov function at the core of our algorithm), and according to the Lyapunov drift ([Pages 4-5 , section 3.4] The objective function is incorporated as a reward function included in the drift bound along with parameter V ,offering a trade-off between stable QoS for the client and utility optimization.) The Lyapunov drift is expressed as 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify XU in view of Benchaita in order to determine optimization problem and utilize Lyapunov function because it would help efficiently manage Content Delivery Network traffic and provide higher and more stable quality of services to clients. 

XU does not explicitly teach the maximum round-trip time (RTT) corresponding to the first request content being preset for the first request content, however
Joe teaches the maximum round-trip time (RTT) corresponding to the first request content being preset for the first request content ([0014, 0095] the system may generate a routing table. The routing table may specify, for a particular set of state variable values (e.g., time, bandwidth, quality of service, etc.) for the CDNs, a list of ranked CDNs that may provide the content with the least/most latency, the highest/lowest cost, the maximum/minimum bandwidth, the least/most number of errors, etc., as well as paths/routes to the CDNs, The CDN routing table may specify, for particular state variable values (e.g., time, bandwidth, quality of service, etc.), which CDN 102 is likely to provide the best/worst latency, the highest/lowest cost, the maximum/minimum bandwidth, the least number of errors, etc., as well as a path to the CDN){Examiner interprets Most latency is the maximum round trip}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify XU in view of Joe in order to determine a maximum latency for each content in the table because it would help manage routing and directing traffic to the appropriate path and help the controller send the packets much quicker. 


Regarding claim 5, XU, Benchaita, and Joe teach the method of claim 1.
Xu teaches determining a forwarding port ([0059] the CCN node may forward the interest message to a destination face in the FIB, or to any interfaces of the face list stored in the FIB.)
Xu does not explicitly teach corresponding to the first request content according to the Lyapunov drift and based on the following formula:
            
                M
                i
                n
                m
                i
                z
                e
                :
                 
                ∆
                
                    
                        θ
                        (
                        t
                        )
                    
                
                -
                V
                .
                E
                {
                r
                
                    
                        t
                        ,
                        f
                    
                
                |
                θ
                (
                t
                )
                }
            
          and 
minimizing a value of the above formula as the forwarding port corresponding to the first request content, however
Benchaita teaches corresponding to the first request content according to the Lyapunov drift and based on the following formula:
            
                M
                i
                n
                m
                i
                z
                e
                :
                 
                ∆
                
                    
                        θ
                        (
                        t
                        )
                    
                
                -
                V
                .
                E
                {
                r
                
                    
                        t
                        ,
                        f
                    
                
                |
                θ
                (
                t
                )
                }
            
          and 
minimizing a value of the above formula as the forwarding port corresponding to the first request content ([pages 4-6] stabilizes all queues and optimizes F(t), the objective function to minimize is then F(t), introduce to V parameter){Examiner interprets the formulas based on the fact that applicant has not provided any definitions in the claims and the specification is missing the interpretation of the elements in the formulas, please check 112(a)(b) rejections above}

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify XU in view of Benchaita in order to utilize Lyapunov functions and drifts because it would help achieve high quality services such as low delivery times while ensuring system stability.

Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable by XU et al. (“XU”, US 20140181226 A1) hereinafter XU, Benchaita et al. (“Benchaita”, IEEE Stability and Optimization of DNS based Request Redirection in CDNs, 01/2016) hereinafter Benchaita, and Joe et al. (“Joe”, US 20140164584 A1) hereinafter Joe, in view of Ishihara (“Ishihara”, US 20180278708 A1) hereinafter Ishihara.

Regarding claim 2, XU, Benchaita, and Joe teach the method of claim 1, 
XU teaches maximum RTT ([0013] relative time taken to receive the content from a corresponding destination in response to the interest message, receiving a first interest message, and forwarding the first interest message to at least one destination node determined by taking into account the congestion impact field.)([0092-0098] Fig. 11, Determine FIP destination whose congestion is greater than threshold) {Examiner interprets threshold as a maximum RTT}
XU, Benchaita, and Joe do not explicitly teach constructing the reward function according to the maximum RTT and based on the following formula:

    PNG
    media_image7.png
    37
    268
    media_image7.png
    Greyscale

where RTTcmax denotes the maximum RTT corresponding to the first request content, rtt (t, f) denotes an average RTT corresponding to the first request content within a period of t, and Bc denotes a weight factor preset for the first request content, however 
Ishihara teaches constructing the reward function according to the maximum RTT and based on the following formula:

    PNG
    media_image7.png
    37
    268
    media_image7.png
    Greyscale

where RTTcmax denotes the maximum RTT corresponding to the first request content, rtt (t, f) denotes an average RTT corresponding to the first request content within a period of t, and Bc denotes a weight factor preset for the first request content ([0093-0098] the score increases monotonically if the average throughput increases and decreases monotonically if the average delay increases.){Examiner interprets this limitation based on the specification of the current application on Pages 6-7, the average delay denotes to the average RTT, and the score denotes to the reward function according to the formula, the average delay increases, the reward function (score) will decrease}{Examiner interprets that the formula in this claims as the lower average RTT, the higher score would be,}{ Ishihara teaches the same concept by increasing the average, the score would decrease and vice versa, where the average delay is directly proportional to the average round trip time RTT}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify XU, Benchaita, and Joe in view of Ishihara in order to determine reward function where the value of the function is related to the round trip time because it would provide more efficient way to track the average of the round trip time and the impact on the reward function 


Claims 3-4 are rejected under 35 U.S.C. 103 as being un-patentable by XU et al. (“XU”, US 20140181226 A1) hereinafter XU, Benchaita et al. (“Benchaita”, IEEE Stability and Optimization of DNS based Request Redirection in CDNs, 01/2016) hereinafter Benchaita, and Joe et al. (“Joe”, US 20140164584 A1) hereinafter Joe, in view of Ishihara (“Ishihara”, US 20180278708 A1) hereinafter Ishihara and further view of Nakayama et al. (“Nakayama”, US 20120158957 A1) hereinafter Nakayama. 

Regarding claim 3, XU, Benchaita, and Joe teach the method of claim 1, 
 Xu teaches according to the formula    4)             
                f
                
                    
                        t
                    
                
                ∈
                
                    
                        1,2
                        ,
                        …
                        ,
                        F
                    
                
            
         wherein f(t) denotes a forwarding port to be selected, and             
                f
                
                    
                        t
                    
                
                ∈
                
                    
                        1,2
                        ,
                        …
                        ,
                        F
                    
                
            
         denotes a range of the forwarding port to be selected. ([0059] the CCN node may forward the interest message to a destination face in the FIB, or to any interfaces of the face list stored in the FIB.){Examiner interprets that the number and range of face list as range of forwarding port}
XU does not explicitly teach constructing an optimization problem with a target of maximizing a value of the reward function and a constraint of the request queue and the maximum RTT according to the following formula  1)             
                
                    
                        Q
                         
                        ≤
                    
                    -
                
            
         ITEMmax,     3)              
                
                    
                        
                            
                                c
                                a
                                p
                            
                            -
                        
                    
                    
                        f
                    
                
                ≤
                
                    
                        C
                        A
                        P
                    
                    
                         
                        m
                        a
                        x
                    
                
                 
                
                    
                        ∀
                         
                        f
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        F
                    
                
            
        
wherein  ITEMmax denotes a maximum allowable length of the request queue, then             
                
                    
                        Q
                         
                        ≤
                    
                    -
                
            
         ITEMmax denotes a constraint that the 5length of the request queue does not exceed the maximum allowable length of the request queue;             
                
                    
                        
                            
                                c
                                a
                                p
                            
                            -
                        
                    
                    
                        f
                    
                
            
         denotes a link capacity,             
                
                    
                        C
                        A
                        P
                    
                    
                         
                        m
                        a
                        x
                    
                
            
         (            
                ∀
                 
            
        f =1,2,..., F) denotes a maximum link capacity, then             
                
                    
                        
                            
                                c
                                a
                                p
                            
                            -
                        
                    
                    
                        f
                    
                
                ≤
                
                    
                        C
                        A
                        P
                    
                    
                         
                        m
                        a
                        x
                    
                
                 
                
                    
                        ∀
                         
                        f
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        F
                    
                
            
         10denotes a constraint that the link capacity does not exceed the maximum link capacity, however,
Benchaita teach constructing an optimization problem with a target of maximizing a value of the reward function and a constraint of the request queue and the maximum RTT according to the following formula  1)             
                
                    
                        Q
                         
                        ≤
                    
                    -
                
            
         ITEMmax, 
wherein  ITEMmax denotes a maximum allowable length of the request queue, then             
                
                    
                        Q
                         
                        ≤
                    
                    -
                
            
         ITEMmax denotes a constraint that the 5length of the request queue does not exceed the maximum allowable length of the request queue ([Page 3, right column] the load Lj(t) at each cache server j should not exceed a certain large value Lmax,)
3)              
                
                    
                        
                            
                                c
                                a
                                p
                            
                            -
                        
                    
                    
                        f
                    
                
                ≤
                
                    
                        C
                        A
                        P
                    
                    
                         
                        m
                        a
                        x
                    
                
                 
                
                    
                        ∀
                         
                        f
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        F
                    
                
            
        
             
                
                    
                        
                            
                                c
                                a
                                p
                            
                            -
                        
                    
                    
                        f
                    
                
            
         denotes a link capacity,             
                
                    
                        C
                        A
                        P
                    
                    
                         
                        m
                        a
                        x
                    
                
            
         (            
                ∀
                 
            
        f =1,2,..., F) denotes a maximum link capacity, then             
                
                    
                        
                            
                                c
                                a
                                p
                            
                            -
                        
                    
                    
                        f
                    
                
                ≤
                
                    
                        C
                        A
                        P
                    
                    
                         
                        m
                        a
                        x
                    
                
                 
                
                    
                        ∀
                         
                        f
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        F
                    
                
            
         10denotes a constraint that the link capacity does not exceed the maximum link capacity ([Page 8 right column] stability process tends to minimize the miss ration in order to keep a lower load at caches and origins)([Page 7] our experiments demonstrate that the proposed stability and optimization process does not suffer from any drawback in term of network bandwidth use.)([Page 4 right Column ] Finding a suitable allocation U(t)that stabilize queues Cj(t) ensures that the average load is lower than the threshold.){examiner interprets threshold as the maximum cap};
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify XU in view of Benchaita in order to determine optimization problem and utilize Lyapunov function under certain conditions because it would help efficiently manage Content Delivery Network traffic and provide higher and more stable quality of services to clients and these conditions will contribute to a better and higher quality of service Content Delivery Network. 

XU, Benchaita, and Joe do not explicitly teach the following formula    2)             
                
                    
                        
                            
                                T
                                i
                                m
                                e
                                r
                            
                            -
                        
                    
                    
                        c
                    
                
                ≤
                
                    
                        R
                        T
                        T
                    
                    
                        c
                        ,
                         
                        m
                        a
                        x
                    
                
                 
                
                    
                        ∀
                         
                        c
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        C
                    
                
            
        ,              
                
                    
                        
                            
                                T
                                i
                                m
                                e
                                r
                            
                            -
                        
                    
                    
                        c
                    
                
            
        denotes the average RTT,             
                
                    
                        R
                        T
                        T
                    
                    
                        c
                        ,
                         
                        m
                        a
                        x
                    
                
            
         denotes the maximum RTT corresponding to the first request content,  then             
                
                    
                        
                            
                                T
                                i
                                m
                                e
                                r
                            
                            -
                        
                    
                    
                        c
                    
                
                ≤
                
                    
                        R
                        T
                        T
                    
                    
                        c
                        ,
                         
                        m
                        a
                        x
                    
                
                 
                
                    
                        ∀
                         
                        c
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        C
                    
                
            
          denotes a constraint that the average RTT does not exceed the maximum RTT , however
Nakayama teaches     2)             
                
                    
                        
                            
                                T
                                i
                                m
                                e
                                r
                            
                            -
                        
                    
                    
                        c
                    
                
                ≤
                
                    
                        R
                        T
                        T
                    
                    
                        c
                        ,
                         
                        m
                        a
                        x
                    
                
                 
                
                    
                        ∀
                         
                        c
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        C
                    
                
            
        ,    
            
                
                    
                        
                            
                                T
                                i
                                m
                                e
                                r
                            
                            -
                        
                    
                    
                        c
                    
                
            
        denotes the average RTT,             
                
                    
                        R
                        T
                        T
                    
                    
                        c
                        ,
                         
                        m
                        a
                        x
                    
                
            
         denotes the maximum RTT corresponding to the first request content,  then             
                
                    
                        
                            
                                T
                                i
                                m
                                e
                                r
                            
                            -
                        
                    
                    
                        c
                    
                
                ≤
                
                    
                        R
                        T
                        T
                    
                    
                        c
                        ,
                         
                        m
                        a
                        x
                    
                
                 
                
                    
                        ∀
                         
                        c
                        =
                        1
                        ,
                         
                        2
                        ,
                         
                        …
                        C
                    
                
            
          denotes a constraint that the average RTT does not exceed the maximum RTT ([0068] Fig. 5 the allowable RTT value is 60 (milliseconds), and the average RTT value is 20 (milliseconds).))([0129]  a function of comparing the measured RTT with an allowable value, and not using an RTT greater than the allowable value for calculation of the RTT average value. ){Examiner interprets the allowable RTT as the maximum RTT}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify XU, Benchaita, and Joe in view of Nakayama in order to have an average RTT less than the maximum RTT because it would provide more control for the sender to manage the messages proactively by preventing overloads and the performance will not be deteriorated. 


XU, Benchaita, and Joe do not explicitly teach Maximum:             
                
                    
                        r
                    
                    -
                
            
         where Maximize:             
                
                    
                        r
                    
                    -
                
            
         denotes the target of maximizing the value of the reward function, however
Ishihara teaches teach Maximum:             
                
                    
                        r
                    
                    -
                
            
         where Maximize:             
                
                    
                        r
                    
                    -
                
            
         denotes the target of maximizing the value of the reward function ([0093-0098] the score increases monotonically if the average throughput increases and decreases monotonically if the average delay increases.){Examiner interprets this limitation based on the specification of the current application on Pages 6-7, the average delay denotes to the average RTT, and the score denotes to the reward function according to the formula, the average delay increases, the reward function (score) will decrease}{Examiner interprets that the formula in this claims as the lower average RTT, the higher score would be,}{ Ishihara teaches the same concept by increasing the average, the score would decrease and vice versa, where the average delay is directly proportional to the average round trip time RTT}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify XU, Benchaita, and Joe in view of Ishihara in order to determine reward function where the value of the function is related to the round trip time and maximize the reward function because it would provide more efficient way to track the average of the round trip time and the impact on the reward function.

Regarding claim 4, XU, Benchaita, Joe, Ishihara, and Nakayama teach the method of claim 1.
Xu does not explicitly teach wherein performing a calculation on the optimization problem according to a Lyapunov function to obtain a Lyapunov drift comprises: 15transforming the constraint in the optimization problem into a virtualized queue according to the following formula:
            
                U
                
                    
                        t
                        +
                        1
                    
                
                =
                m
                a
                x
                ⁡
                [
                U
                
                    
                        t
                    
                
                +
                Q
                
                    
                        t
                    
                
                -
                
                    
                        I
                        T
                        E
                        M
                    
                    
                         
                        m
                        a
                        x
                    
                
                ,
                0
                ]
            
        
            
                
                    
                        Z
                    
                    
                        c
                    
                
                
                    
                        t
                        +
                        1
                    
                
                =
                m
                a
                x
                ⁡
                [
                
                    
                        Z
                    
                    
                        c
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        T
                        i
                        m
                        e
                        r
                    
                    
                        c
                    
                
                
                    
                        t
                    
                
                -
                 
                
                    
                        R
                        T
                        T
                    
                    
                         
                        c
                        ,
                        m
                        a
                        x
                    
                
                ,
                0
                ]
            
        
            
                
                    
                        H
                    
                    
                        f
                    
                
                
                    
                        t
                        +
                        1
                    
                
                =
                m
                a
                x
                ⁡
                [
                
                    
                        H
                    
                    
                        f
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        c
                        a
                        p
                    
                    
                        f
                    
                
                
                    
                        t
                    
                
                -
                 
                
                    
                        C
                        A
                        P
                    
                    
                         
                        m
                        a
                        x
                    
                
                ,
                0
                ]
            
        

constructing the Lyapunov function according to the following formula:
            
                L
                
                    
                        θ
                        
                            
                                t
                            
                        
                    
                
                =
            
                     
                ≜
                
                    
                        1
                    
                    
                        2
                    
                
                U
                
                    
                        
                            
                                t
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        1
                    
                    
                        2
                    
                
                
                    ∑
                    
                        Z
                        
                            
                                c
                                
                                    
                                        t
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                +
                
                    
                        1
                    
                    
                        2
                    
                
                
                    ∑
                    
                        
                            
                                H
                            
                            
                                f
                            
                        
                        
                            
                                (
                                t
                                )
                            
                            
                                2
                            
                        
                    
                
            
        

where             
                 
                L
                
                    
                        θ
                        (
                        t
                        )
                    
                
            
         denotes a Lyapunov function of             
                θ
                (
                t
                )
            
        ,             
                θ
                (
                t
                )
            
         denotes the number of requests received at time t, and             
                θ
                
                    
                        t
                    
                
                =
                [
                U
                
                    
                        t
                    
                
                ,
                 
                Z
                
                    
                        t
                    
                
                ,
                 
                H
                (
                t
                )
                ]
            
        

calculating the Lyapunov drift according to the following formula:
            
                ∆
                (
                θ
                
                    
                        t
                    
                
                )
                ≜
                E
                {
                L
                (
                θ
                
                    
                        t
                        +
                        1
                    
                
                )
                -
                L
                (
                θ
                
                    
                        t
                    
                
                )
                |
                θ
                
                    
                        t
                    
                
                }
            
        
Where             
                ∆
                (
                θ
                
                    
                        t
                    
                
                )
            
         the Lyapunov drift of             
                θ
                
                    
                        t
                    
                
            
        , however 
Benchaita teaches herein performing a calculation on the optimization problem according to a Lyapunov function to obtain a Lyapunov drift comprises: 15transforming the constraint in the optimization problem into a virtualized queue according to the following formula:
            
                U
                
                    
                        t
                        +
                        1
                    
                
                =
                m
                a
                x
                ⁡
                [
                U
                
                    
                        t
                    
                
                +
                Q
                
                    
                        t
                    
                
                -
                
                    
                        I
                        T
                        E
                        M
                    
                    
                         
                        m
                        a
                        x
                    
                
                ,
                0
                ]
            
        
            
                
                    
                        Z
                    
                    
                        c
                    
                
                
                    
                        t
                        +
                        1
                    
                
                =
                m
                a
                x
                ⁡
                [
                
                    
                        Z
                    
                    
                        c
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        T
                        i
                        m
                        e
                        r
                    
                    
                        c
                    
                
                
                    
                        t
                    
                
                -
                 
                
                    
                        R
                        T
                        T
                    
                    
                         
                        c
                        ,
                        m
                        a
                        x
                    
                
                ,
                0
                ]
            
        
            
                
                    
                        H
                    
                    
                        f
                    
                
                
                    
                        t
                        +
                        1
                    
                
                =
                m
                a
                x
                ⁡
                [
                
                    
                        H
                    
                    
                        f
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        c
                        a
                        p
                    
                    
                        f
                    
                
                
                    
                        t
                    
                
                -
                 
                
                    
                        C
                        A
                        P
                    
                    
                         
                        m
                        a
                        x
                    
                
                ,
                0
                ]
            
        
([Page 4 ] Stochastic Model, Q in the Benchaita is interpreted as U, G in Benchaita is interpreted as Z, C in Benchaita is interpreted as H, e is interpreted as average round trip Timerc(t))([page 4 right column] average load is lower than the threshold RTT cmax)([page5 algorithm observes the length of the queue])

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

constructing the Lyapunov function according to the following formula: ([Page 5]) {Examiner interprets the formulas based on the fact that applicant has not provided any definitions in the claims and the specification is missing the interpretation of the elements in the formulas, please check 112(a)(b) rejections above}
            
                L
                
                    
                        θ
                        
                            
                                t
                            
                        
                    
                
                =
            
                     
                ≜
                
                    
                        1
                    
                    
                        2
                    
                
                U
                
                    
                        
                            
                                t
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        1
                    
                    
                        2
                    
                
                
                    ∑
                    
                        Z
                        
                            
                                c
                                
                                    
                                        t
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                +
                
                    
                        1
                    
                    
                        2
                    
                
                
                    ∑
                    
                        
                            
                                H
                            
                            
                                f
                            
                        
                        
                            
                                (
                                t
                                )
                            
                            
                                2
                            
                        
                    
                
            
        

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

where             
                 
                L
                
                    
                        θ
                        (
                        t
                        )
                    
                
            
         denotes a Lyapunov function of             
                θ
                (
                t
                )
            
        ,             
                θ
                (
                t
                )
            
         denotes the number of requests received at time t, and             
                θ
                
                    
                        t
                    
                
                =
                [
                U
                
                    
                        t
                    
                
                ,
                 
                Z
                
                    
                        t
                    
                
                ,
                 
                H
                (
                t
                )
                ]
            
        

calculating the Lyapunov drift according to the following formula:
            
                ∆
                (
                θ
                
                    
                        t
                    
                
                )
                ≜
                E
                {
                L
                (
                θ
                
                    
                        t
                        +
                        1
                    
                
                )
                -
                L
                (
                θ
                
                    
                        t
                    
                
                )
                |
                θ
                
                    
                        t
                    
                
                }
            
        
([Page 5 ]) {Examiner interprets the formulas based on the fact that applicant has not provided any definitions in the claims and the specification is missing the interpretation of the elements in the formulas, please check 112(a)(b) rejections above}

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Where             
                ∆
                (
                θ
                
                    
                        t
                    
                
                )
            
         the Lyapunov drift of             
                θ
                
                    
                        t
                    
                
            
        ,

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify XU in view of Benchaita in order to utilize Lyapunov functions and drifts because it would help achieve high quality services such as low delivery times while ensuring system stability.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444